Citation Nr: 0516083	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  02-09 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a compensable initial rating for service-
connected bilateral pes planus.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
February 1960.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision by the RO in Manchester, 
New Hampshire, which in pertinent part, granted service 
connection and a noncompensable rating for bilateral pes 
planus, and denied service connection for a right shoulder 
disorder and a low back disorder.

The Board remanded this case in August 2002 to afford the 
veteran a hearing at the RO before an RO hearing officer.  
The hearing was conducted in December 2002 and a transcript 
is of record.

In October 2003, the Board again remanded the case for 
further evidentiary development.  The case was subsequently 
returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Throughout the veteran's claims folder there is evidence that 
he has been in receipt of Social Security disability benefits 
since approximately 1991.  For example, in correspondence 
from the Social Security Administration (SSA), it indicated 
that the veteran was entitled to monthly disability benefits 
from Social Security, commencing April 1991.  Additionally, 
during the veteran's December 2002 hearing, he reiterated the 
fact that he had been in receipt of Social Security 
disability benefits since approximately 1990.  However, the 
file does not reflect that the veteran's records underlying 
the Social Security Administrations determination have been 
obtained.  38 U.S.C.A. § 5103A(b)(1) (West 2002); Murinscak 
v. Derwinski, 2 Vet. App. 363 (1992).

In regards to the veteran's claim for a higher initial rating 
for bilateral pes planus, he last underwent a comprehensive 
VA examination in January 2002, over 3 years ago.  The 
veteran has challenged the accuracy of the examination 
report.  The October 2004 examination for other conditions 
noted decreased sensation in the feet (although it was 
thought that this might be due to diabetic neuropathy).  A 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

In view of the foregoing, this case is remanded for the 
following:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

2.  Schedule the veteran for a podiatry 
examination to determine the current 
manifestations of his bilateral pes 
planus.  The veteran's claims file 
should be provided to the examiner for 
review.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  

The examiner should ascertain whether 
the veteran's pes planus is mild, 
moderate, or pronounced.  

The examiner should specifically 
comment on whether the weight bearing 
lines are over or medial to the great 
toes and also comment on the presence 
or absence of inward displacement, 
bowing, and spasms of the tendo 
Achilles tendons; pain on manipulation 
and use of the feet; marked deformity 
(pronation, abduction, etc); as well as 
swelling; characteristic callosities; 
and tenderness of the plantar surfaces.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  Then re-adjudicate the claims, and 
if they remain denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




